Case 0:20-cv-61912-AMC Document 71 Entered on FLSD Docket 06/02/2021 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  LARRY KLAYMAN

                        Plaintiff

                v.
                                                     Case Number: 0:20-cv-61912
  INFOWARS, LLC, et al

                        Defendants.


   PLAINTIFF LARRY KLAYMAN’S RESPONSE TO NOTICE OF SUPPLEMENTAL
       AUTHORITY BY MARC RANDAZZA ON BEHALF OF THE INFOWARS
                           DEFENDANTS

         Plaintiff Larry Klayman hereby responds to the Notice of Supplemental Authority filed

  recently by Marc Randazza on behalf of the Infowars Defendants. ECF No. 70.

         First, the Report and Recommendation of the Magistrate in Corsi v. Infowars LLC et al,

  1:20-cv-298 (W.D.Tx.) is simply a recommendation and is not binding authority and thus was

  improper to submit this to the Court, as counsel for the Infowars Defendants knows well.

         Second, the Magistrate’s Recommendation by the Magistrate is so grossly wrong as to

  not be worth of any consideration. Attached and incorporated by reference is Plaintiffs Jerome

  Corsi and Larry Klayman’s Motion for Status Conference and to Vacate Report and

  Recommendation of the United States Magistrate Andrew W. Austin which is self- explanatory.

  In addition, if necessary, Plaintiffs Dr. Jerome Corsi and Larry Klayman will be submitting

  timely objections to this clearly erroneous Recommendation, which will also be provided to this

  honorable Court.

         In sum, the Magistrate’s Recommendation is of no force or effect, is not a binding order,

  and should never have been put forth by counsel for the Infowars Defendants as supplemental




                                                 1
Case 0:20-cv-61912-AMC Document 71 Entered on FLSD Docket 06/02/2021 Page 2 of 2




  authority, as this was clearly improper. To avoid the Infowars Defendants’ intended confusion

  and obfuscation, Plaintiff respectfully requests that this Honorable Court carefully read and

  digest Plaintiffs Jerome Corsi and Larry Klayman’s Motion for Status Conference and to Vacate

  Report and Recommendation of the United States Magistrate Andrew W. Austin, as it is also

  instructive on the factual and legal strength of Dr. Corsi’s allegations, who is not a plaintiff

  before this Honorable Court in any event, as well as Mr. Klayman’s allegations.

  Dated: June 2, 2021                                        Respectfully Submitted,


                                                             /s/ Larry Klayman
                                                             Larry Klayman, Esq.
                                                             7050 W. Palmetto Park Rd
                                                             Boca Raton, FL, 33433
                                                             Telephone: (561)558-5336
                                                             Email:leklayman@gmail.com

                                                             Pro Se




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 2nd day of June , a true copy of the foregoing was filed

  via ECF and served to all counsel of record though the Court’s ECF system.


                                                                      /s/ Larry Klayman




                                                 2
